In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana
                 ______________________________

                       No. 06-09-00077-CV
                 ______________________________


                 LINDA GALE HURLEY, Appellant

                                  V.

         LOWELL CABLE, MARY CABLE, AND DAY CABLE,
D/B/A THE REILLY SPRINGS LAND COMPANY PARTNERSHIP, Appellees




            On Appeal from the 62nd Judicial District Court
                       Hopkins County, Texas
                      Trial Court No. CV35867




             Before Morriss, C.J., Carter and Moseley, JJ.
              Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

       Linda Gale Hurley, appellant, filed her notice of appeal August 18, 2009.

       The clerk’s record was filed September 18, 2009, and the reporter’s record was filed

October 14, 2009. Hurley’s brief was therefore due November 13, 2009. When neither a brief

nor a motion to extend time for filing the same had been filed by December 14, 2009, we contacted

Hurley by letter and informed her that if a brief had not been filed by December 29, 2009, the

appeal would be subject to dismissal for want of prosecution. See TEX. R. APP. P. 42.3(b), (c).

       We have received no communication from Hurley. Pursuant to TEX. R. APP. P. 42.3(b),

we dismiss this appeal for want of prosecution.




                                            Bailey C. Moseley
                                            Justice

Date Submitted:       January 27, 2010
Date Decided:         January 28, 2010




                                                  2